Per Curiam.
Plaintiff brought this action in the district court for Lancaster county to recover taxes paid on shares of capital stock .in the Federal Trust Company, a Nebraska corporation, which were collected for the years 1925 and 1926 by defendant under an unconstitutional statute. Leonard W. Reynolds intervened as a stockholder and as assignee of the other stockholders, exclusive of plaintiff, seeking to recover taxes for the same years paid by the *882corporation on outstanding stock. Upon motion of the defendant the trial court dismissed the petition of plaintiff and the petition of intervention. Plaintiff and the intervener have appealed.
We have carefully examined the record and find the same to be.free from prejudicial error. The judgment of the district court is therefore
Affirmed.